Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Rockville 3 April 1823
				
				Our poor George is so much better to day that we shall probably be able to get home sooner than I at first anticipated although I cannot fix the time as the arm is not yet in a state to curve. The inflamation has entirely subsided and the feverish symptoms are so much diminished that the Doctor says his case is more thriving than could possibly have been expected—We this morning changed his bed and he bore his removal without suffering and has been much easier since—Johnson looks very ill but is I think better than when you left him. He cannot procure the Medicine which Dr. Huntt recommended nor in fact is any thing whatever to be had in this place this being the last sheet of paper to be had could you find any opportunity to send me down some with the above mentioned things from Huntt I should be very glad as I really feel very anxious that he should begin the course prescribed as I think him seriously ill and requiring great care and skill to prevent alarming consequences—Among my Commissions I wish Mary to get Mrs. Forrests receipts for the Rhubarb draughts and to have them prepared at Guntons and sent with the other things among which I should like to have felt Mr. Adams’s Flannel Gown and Georges Cloak—and Elizabeth wants the Muslin Hand kerchiefs she is making which Mary will find in the second drawer in my Chamber—A few sheets of paper pens &c would be very acceptable and Mr Forrest may perhaps hear of an opportunity from George Town—Give my love to the Girls and tell Elizabeth if she has not left you how very sorry I have am that I shall not see her again and that I hope she will be quite well ere she leaves you—For yourself my beloved friend I cannot express how anxious I feel to hear from you as your indisposition of yesterday gave me indescribable pain—Poor George like yourself is too anxious to philosophize and examine into the minutia of things which he cannot understand to get well without some trouble and I hourly think of John’s story of the Spider although he behaves better than I could hope considering how restless and whimsical he is in his general notions—He finds me a very determined Nurse and Mistress and the Dr. highly extols him as a Patient—God send that he may soon be enabled to move and that he may soon be conducted home to you quite convalescent by your affectionate Wife
				
					L. C. Adams—
				
				
					Mary had better send a Dozen of the Draughts—Write how Caroline is I am very anxious to know—Excuse all and many faults—
				
			